DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed December 21, 2021 has been entered.  Claim 1 is currently amended.  Claims 10-20 remain withdrawn from further consideration. Claims 1-9 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claim 1, the term “hard” in claim 1 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how hard the tubular frame and the sidewall features need to be in order to be hard.  It is not clear whether this intends to require a particular polymer with a certain hardness or whether a particular minimum density is in view. If the intention is to exclude foaming of the material it is not clear how much foaming is allowed within the scope of the claims. It is noted that a blowing/foaming agent is utilized in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2009/0124717) in view of Flournoy et al. (US 2007/0102354).
Regarding claim 1, Uehara teaches a process for forming a biofilm carrier/carrier (paragraphs [0004], [0013], [0026] and [0041]), the process comprising the steps of: mixing a blowing agent/foaming agent with a plastic material to form a blended material (paragraphs [0020]-[0023], [0044] and  [0049]); heating the blended material to a temperature where the blowing agent liberates gas by decomposition (paragraphs [0020], [0024], [0037], [0052] and [0070]); and extruding the heated blended material through a die to provide the extrudate with a 
As to the limitation that the biofilm carrier is “hard”, Uehara teaches the specific gravity can be as high as 0.8 g/ml and the expansion ratio can be as low as 2 (paragraph [0019]).  To achieve these values, Uehara teaches that as little as 0.5 parts by weight of the foaming/blowing agent is added to 100 parts of the carrier (paragraph [0040]).  By comparison, the instant specification teaches that as much as 10 grams of blowing agent can be employed per 1000 grams (paragraph [0027] of the instant specification).  As such, since the amount of blowing/foaming agent utilized in the instant specification disclosed as being suitably used is in amounts that are more than the amounts that can utilized by Uehara, it is reasonable to conclude that the carrier of Uehara can be or is as hard as the claimed carrier. At a minimum, and regardless of specific values of blowing agents, Uehara suggests a range of hardness values that overlaps the range reasonably suggested by the instant specification (e.g. as little as a minor degree of foaming) to the extent the scope of the word “hard” can be ascertained (note: “hard” has been rejected under 35 USC 112b as being indefinite. This analysis makes clear that whatever scope is claimed is reasonably understood to be met by the teaching of Uehara).
Uehara discloses a “hard” biofilm carrier (see preceding paragraph for a discussion of hardness) and further discloses that the extruded material is extruded as a strand shaped article (paragraph [0045]).  Uehara does not teach that the shape of the extruded article is characterized by a tubular frame surrounding a predefined pattern of sidewall features and empty spaces.  
However, Flournoy et al. teach an analogous method for producing an extruded (paragraph [0041]) biofilm carrier/media (14) (Figures 7 and 8) wherein the specific gravity can be as low as about 0.8 (paragraph [0041]; this overlaps the specific gravity disclosed by Uehara and is considered to be sufficiently “hard”) and wherein the carrier/media (14) has a tubular 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have combined the teaching of Uehara and Flournoy et al. and to have formed the biofilm carrier of Uehara into the shape of a hard tubular frame surrounding a predefined pattern of hard sidewall features and empty spaces, as suggested by Flournoy et al., for the purpose, as suggested by Flournoy et al. of producing a biofilm carrier having a shape and configuration that supports and improves biological growth by protecting the outer surface of the carrier/media from nesting and/or collisions (paragraphs [0035], [0040], [0096] and [0097]).
As to claim 2, Uehara teaches utilizes the same decomposing blowing agents as applicant (e.g. sodium bicarbonate and azodicarbonamide – paragraph [0037]) to produce a foam by decomposing/vaporizing the foaming/blowing agent.  These blowing agents/foaming agents produce the foam by creating pockets of gas in the plastic material (paragraphs [0024] and [0040]). 
As to claim 3, Uehara teaches the blowing/foaming agent is azodicarbonamide or sodium bicarbonate (paragraph [0037]).
As to claim 5, Uehara teaches the mixing includes mixing of two solid materials (paragraphs [0020]-[0024], [0035], [0037], [0044]).
As to claims 6 and 7, Uehara teaches cooling the extrudate in a tank of water/underwater pelletizer (paragraphs [0044], [0070] and [0093]-[0100]).
As to claims 8 and 9, Uehara teaches foaming the biofilm carrier/carrier medium as claimed and disclosed.  As such, the same claimed and disclosed physical effects and properties would be realized by the practice of the method.  Further, Uehara describe the carrier is characterized in a manner that reads upon the claimed surface depressions and sidewall perforations (Abstract; paragraphs [0025]-[0026], [0030], [0104], [0109] and [0115]). The .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2009/0124717) in view of Flournoy et al. (US 2007/0102354), as applied to claims 1-3 and 5-9 above, and further in view of any one of Skardon (US 2019/0010069), Timmons et al. (US 2013/0020266) or Van Toever (US 5,055,186).  
As to claim 4, the combination teaches the method set forth above.  Further, Uehara teaches the plastic may be polyethylene (paragraph [0034]), but does not specifically teach the polyethylene is high-density polyethylene. However, each of Skardon (paragraph [0066]), Timmons et al. (paragraph [0010]) and Van Toever (col. 8, lines 7-14) disclose analogous methods wherein the plastic material is high-density polyethylene.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed material to have combined the teaching of Uehara with any one of the secondary references and to have utilized high-density polyethylene as the polyethylene of Uehara, as suggested by any one of the secondary references, for the purpose, as suggested by the references of utilizing a specific plastic material known in the analogous art to be effective for use as a biofilm carrier.  Uehara generally discloses polyethylene may be utilized (genus) while the secondary references specifically teach that high-density polyethylene may be utilized (species) in analogous applications. The selection of a species of polyethylene known in the art to be suitable for use would have been prima facie obvious in view of the general polyethylene teaching of Uehara.    

Response to Arguments
	Applicant’s arguments filed December 31, 2021 have been fully considered.  As to the arguments regarding the section 102 rejection of the claims based upon Uehara, the arguments are moot in view of the new ground of rejection necessitated by the amendment to the claims. Regarding the potential use of Uehara in a section 103 rejection, applicant argues that the material of Uehara is a foam and that the water sinking properties of Uehara preclude modifying the teaching of Uehara to form a biofilm carrier that is characterized by a hard tubular frame surround a predefined pattern of hard sidewall features and empty spaces.  This argument is not persuasive.  As an initial matter, the word “hard” is a relative term whose metes and bounds cannot be ascertained.  The scope is unclear.  Presuming the scope intends to introduce a limit on the degree of foaming or a density of the final product, Uehara teaches the specific gravity can be as high as 0.8 g/ml and the expansion ratio can be as low as 2 (paragraph [0019]).  To achieve these values, Uehara teaches that as little as 0.5 parts by weight of the foaming/blowing agent is added to 100 parts of the carrier (paragraph [0040]).  By comparison, the instant specification teaches that as much as 10 grams of blowing agent can be employed per 1000 grams (paragraph [0027] of the instant specification).  As such, since the amount of blowing/foaming agent utilized in the instant specification disclosed as being suitably used is in amounts that are more than the amounts that can utilized by Uehara, it is reasonable to conclude that the carrier of Uehara can be or is as hard as the claimed carrier.  At a minimum, and regardless of specific values of blowing agents, Uehara suggests a range of hardness values that overlaps the range reasonably suggested by the instant specification (e.g. as little as a minor degree of foaming) to the extent the scope of the word “hard” can be ascertained. The newly applied secondary reference teaches a specific gravity as low as about 0.8 (i.e. an amount that is within the range disclosed by Uehara) and provides a reason to form the biofilm carrier of Uehara into a shape that reads upon the claimed shape (see paragraphs [0035], [0040], [0096] and [0097] of Flournoy et al. and the statement of rejection set forth above).  As 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose biofilm carriers having a hard tubular frame surrounding a predefined pattern of hard sidewall features and empty spaces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742